Exhibit 10.27

 

LOGO [g640810ex10_010pga.jpg]    World Headquarters

PRIVATE & CONFIDENTIAL

December 13, 2012

Mr. Song Min Lee

7535 Pointe Venezia Dr.

Orlando, Florida 32836

Re: International Assignment Agreement

Dear Mr. Lee,

We are pleased to present to you the following proposed terms and conditions
applying to your assignment with Cooper-Standard. Your position while on
assignment will be President – Asia Pacific, and you will be located primarily
in Seoul, Korea. You will report directly to Mr. Keith Stephenson, Chief
Operations Officer for Cooper Standard.

The effective date of your assignment will be January 15, 2013, and the details
outlined in this letter are in effect only during the term of this international
assignment.

Jurisdiction

The terms of your employment while on assignment will be governed by and
interpreted in accordance with United States Law. Both the Company and you
submit to the jurisdiction of the U.S. courts, but this assignment may be
enforced by the Company in any court of competent jurisdiction.

General Compensation

Your overall compensation will be commensurate with positions and
responsibilities similar to yours and will be coordinated and paid through
Cooper-Standard in Novi, Michigan. Your annual base salary will be USD $500,000
per year through 2013 and, thereafter, will be reviewed annually, consistent
with Cooper-Standard’s practice for other senior executives.

You will be eligible for an annual incentive bonus. Your target incentive bonus
for 2013 will equal 65% of your annual base salary. Actual payouts of annual
incentive bonuses have historically been based on the level of achievement of
adjusted EBITDA targets established by the Compensation Committee of
Cooper-Standard’s Board of Directors. The Compensation Committee is currently
reviewing the basis upon which achievement and payout for 2013 will be
determined, and final decisions are expected in this regard during the first
quarter of 2013.

You will also be eligible for long-term incentive (LTIP) awards based on such
long term incentive plans of the U.S. parent company as are in effect with
respect to executives at your level at the time the awards are granted. In the
first quarter of 2013, you will receive LTIP awards designed to have an
aggregate value, at the time of grant, of approximately 135% of your annual base
salary.

In recent years, LTIP awards have included both cash and equity components. As a
reference, in 2012, the aggregate LTIP target award value granted to the
company’s senior management team was delivered in the following manner, with
each component vesting after three years:

 

  (i) 50% as a target cash award, with the actual level of payout dependent on
achievement of financial objectives related to company cash flow generation over
a three-year period;



--------------------------------------------------------------------------------

  (ii) 30% as stock options with an exercise price equal to the market price of
the company’s common stock on the date of grant; and

 

  (iii) 20% as restricted stock units.

The Compensation Committee is currently reviewing how LTIP awards granted in
2013 will be structured and the performance metrics that may be applicable to
them. Final decisions are expected during the first quarter of 2013.

Working hours, statutory holidays and any other conditions of employment not
specifically set out in this agreement will be subject to local practice and
custom and dictated by the duties of the position.

Signing Bonus

You will be eligible to receive a onetime signing bonus in the amount of
$75,000, to be paid within your first thirty days with the company.

Benefits

You will be eligible to participate in the Company’s health, welfare and
retirement benefit programs, including the Company’s 401(k) Enhanced Investment
Savings Plan and the Company’s Supplemental Executive Retirement Plan, on the
same terms as similarly situated employees of the Company. Health and welfare
benefit eligibility begins on the first day of the month following or coinciding
with your employment commencement date.

Relocation Premium

In recognition of the inconvenience involved in an international relocation, the
company will provide you with an additional allowance, above and beyond other
cost-related allowances, referred to as a Relocation Premium. This allowance
will take the form of a lump-sum payment, equal to 10% of your annual base
salary at the time of payment. This payment will be processed after you this
agreement is signed and within 30 days of the start date in the host country.
This payment will be made by our Relocation Partner, NEI Global and will not
originate within the CSA Payroll function. This is a gross payment from which
applicable home or host-country taxes will be withheld.

Goods and Services Adjustments

To establish your total compensation, we have used a balance sheet approach to
ensure that your standard of living in the country of assignment will be
somewhat comparable to that which you would have enjoyed in your home country.
It is the Company’s intent that an employee should be somewhat protected against
exorbitant additional costs in the host country for basic living expenses. Under
the “balance sheet” approach, mentioned above, the Company will establish a
“Goods & Services Allowance” equal to the difference in cost (in home country
currency) between the cost of goods and services in your location of assignment
and that in the home country. Goods and services include out-of-pocket expenses
normally incurred by an expatriate such as; food at home, groceries, household
and personal care items, clothing, recreation, etc.

The goods and services differential is added income to you while on assignment
and will be treated as such by the Internal Revenue Service. These payments will
be grossed up for tax purposes, so the additional tax on this income will not be
your burden.

 

  •  

A differential will be paid when there is a significant difference in the cost
of goods and services between the foreign (host) and home country, according to
information published by Mercer. Likewise, if the difference in the cost of
goods between home and host locations decreases, Cooper-Standard will decrease
your Goods and Services differential as dictated by Mercer’s information;
however, the Company will never deduct from your pay any amount for Goods &
Services.

 

39550 Orchard Hill Place Drive • Novi, MI 48375 • Phone: (248) 596-5900 • Fax:
(248) 596-6550



--------------------------------------------------------------------------------

  •  

As new Mercer information is published and a significant differential noted, the
“Goods and Services Allowance” will be adjusted accordingly. Such information
will be reviewed twice per year and adjusted as needed. All adjustments will be
communicated to you prior to being implemented. Mercer performs these
calculations on the Company’s behalf.

More information describing the Goods and Services Differential and Balance
Sheet approach will be provided to you prior to your relocation.

Relocation

All reasonable interim living expenses will be paid by the Company for a period
of up to 30 days or until delivery of household goods from the date of arrival
for the employee and spouse should permanent living quarters not be readily
available at the new location.

The company will pay for the following approved expenses for you and your
spouse:

 

a) Business class airfare and necessary ground transportation.

 

b) Meals and lodging en route.

 

c) Weekly allowance for living expenses and incidentals (e.g. meals, fuel,
laundry, phone calls, etc.) up to a maximum of $300 while in temporary living.

The Company will pay reasonable costs associated with packing, insuring and/or
shipping your personal goods from the United States to your host location

Accommodations

The Company will provide for company-leased housing at the assignment location.
In addition to paying the monthly lease, this will also include payment of
utilities and applicable taxes. In the event that suitable accommodations are
unfurnished, the Company may pay for basic furnishings and white goods (kitchen
appliances) required which will remain the property of the Company.

Education/Schooling

The Company will reimburse stated charges for your son including tuition,
transportation provided by the school, and any fees from the school related to
regular attendance at a private school in your assignment location. If uniforms
are required this expense will be reimbursed.

Expenses that will not be reimbursed include (but are not limited to) meals
(unless included in tuition), locker and gym fees, gym clothes, concerts, music
lesions, athletic events, school publications, field trips, and other
extracurricular activities.

Home Leave

You and your spouse are eligible for one home leave per year up to a total of
your vacation entitlement plus five days exclusive of air travel time. The
Company will pay the actual costs of business class airfare for you and your
spouse for round-trip travel from your overseas location to your point of
origin. Incidental expenses en route will also be covered.

Compassionate and Emergency Leaves

You will be allowed five (5) working days plus travel time via the most direct
route to attend personal emergencies such as the death or critical illness of
the following family members: spouse, children, parents, grandparents, brothers,
sisters, brothers-in-law, sisters-in law. The Company will pay for the cost of
round-trip business class air travel for you and your spouse in cases of the
death or cases of critical illness of any aforementioned family member.

 

39550 Orchard Hill Place Drive • Novi, MI 48375 • Phone: (248) 596-5900 • Fax:
(248) 596-6550



--------------------------------------------------------------------------------

Transportation

While on assignment, you will be provided with a company leased vehicle and
driver to be used for your business and personal use.

Additional Benefits

In addition the Company will provide you with assistance for the following while
on assignment:

 

  •  

Foreign banking services to include wire transfers

 

  •  

Mail forwarding services

Taxation

The Company will provide tax-consulting services with professional tax advisors,
Deloitte Tax LLP, for the duration of the foreign assignment as required. The
Company will provide tax equalization for each completed and partly completed
calendar year of foreign assignment. It is agreed that you will not be liable
for taxes in excess of the taxes you would normally pay in your home country.
The tax equalization amount will be established by the completion of income tax
returns in your home and host locations using all allowable deductions. This
will be handled by our tax partner, Deloitte Tax LLP.

You will be contacted by a representative of Deloitte prior to your departure
and will be provided a pre-departure tax briefing to include information on how
this assignment will affect your tax situation personally. Upon arrival in the
host location, you will also be provided an arrival briefing by a Deloitte
representative in that country. Please ensure that you attend both of these
meetings and that you understand your obligations to provide accurate and timely
information to enable Deloitte to complete all necessary filings on your behalf.
Any questions regarding your tax situation that arise later in your assignment
should be directed to Kim Amundson in the Novi office.

Holidays and Vacation

Your holiday entitlement will be in line with the policy in effect at your host
location. Your annual vacation entitlement will be twenty business days.

Executive Severance Pay Plan

Under the company’s Executive Severance Pay Plan you will be eligible to receive
18 months severance pay if your employment is terminated by the Company without
Cause, or if you terminate your employment for Good Reason, and 18 months
severance pay if your employment is terminated by the Company without Cause, or
if you terminate your employment for Good Reason after a Change Of Control.

Employment Restrictions

As a condition of your employment and prior to your commencement of work as an
employee, you must sign the company’s Non-competition, Nondisclosure and Patent
Assignment Agreement, a copy of which is attached to this letter for your
information and review.

This offer is contingent upon successful pre-employment health screening,
pre-employment drug screening and the presentation to the Human Resources
Department of employment authorization and personal identification documents as
required by the Immigration Reform and Control Act of 1986.

 

39550 Orchard Hill Place Drive • Novi, MI 48375 • Phone: (248) 596-5900 • Fax:
(248) 596-6550



--------------------------------------------------------------------------------

You agree that if you are employed by Cooper-Standard Automotive Inc. that the
employment relationship is “at-will” which means that either the Company or you
may terminate the employment relationship at any time with or without cause or
notice.

International Assignment – Relocation and Policy Benefits

Upon signature of this agreement, your move will be initiated with NEI Global
and a representative will contact you within 1-3 business days by email or
phone. NEI will facilitate all aspects of your relocation to the host country,
including household goods shipment, relocation expense reimbursement and
arrangement of payment to any vendors utilized for these services. Your NEI
representative can answer any questions you may have during your initial
orientation, and will also be your main contact while on assignment. You should
contact NEI while living and working in the Host Country with questions or
concerns related to your assignment.

Please sign and return a copy of this assignment letter while retaining a copy
for your own records. Upon receipt of this letter, we will begin the necessary
preparations for your assignment. We appreciate your acceptance of this
responsibility and look forward to the contributions you will make in this role.

INTERNATIONAL ASSIGNMENT ACKNOWLEDGEMENT

This agreement is made in the United States of America, and shall be subject to
national laws and current collective agreements thereof. In the event any
provision of this letter shall be held invalid or unenforceable by reason of
law, such invalidity shall not affect or render invalid or unenforceable any
other provision of this letter.

I hereby sign to accept the assignment as presented in this document, and to
also acknowledge that I have reviewed the Global International Assignment Policy
provided to me and understand my benefits.

 

  /s/ Keith Stephenson

   

  March 13, 2013

      Date

  Keith Stephenson

  Chief Operations Officer

  Cooper Standard Inc.

   

I, the undersigned, hereby agree and accept this assignment as outlined above.

 

  /s/ Song Min Lee

   

 

  Song Min Lee       Date

 

39550 Orchard Hill Place Drive • Novi, MI 48375 • Phone: (248) 596-5900 • Fax:
(248) 596-6550